Exhibit 10.54

EXECUTION COPY

TERRESTAR NETWORKS (CANADA) INC.

- and -

TERRESTAR NETWORKS INC.

RIGHTS AND SERVICES AGREEMENT

April 5, 2007

Fraser Milner Casgrain LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION

   1

1.1  

   Definitions    1

1.2  

   Certain Rules of Interpretation    4

1.3  

   Governing Law    4

1.4  

   Obligations as Covenants    5

ARTICLE 2 ENGAGEMENT

   5

2.1  

   Engagement of TerreStar US    5 ARTICLE 3 STANDARDS    5

3.1  

   Duties and Standards    5

ARTICLE 4 RIGHTS AND SERVICES TO BE PROVIDED BY TERRESTAR US

   5

4.1  

   Scope of Rights and Services Provided By TerreStar US    5

4.2  

   Intellectual Property    6

4.3  

   Backup, Restoral and Emergency Capacity    6

4.4  

   Consulting Services    6

4.5  

   Restrictions on TerreStar US’ Authority    6

ARTICLE 5 COMPENSATION

   7

5.1  

   Consideration    7

5.2  

   Forecast of Expenses    7

5.3  

   Dispute Resolution    8

5.4  

   Sales Taxes    8

ARTICLE 6 TERM AND TERMINATION

   8

6.1  

   Term    8

6.2  

   Renewal    9

6.3  

   Extended Term for Section 4.2 and 4.3 Services    9

6.4  

   Termination    9

6.5  

   Survival    10

ARTICLE 7 LIABILITY

   10

7.1  

   Indemnity    10

7.2  

   No Consequential or Special Damages    10

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

ARTICLE 8 DELIVERY OF INFORMATION

   11

8.1  

   Notice of Certain Events    11

ARTICLE 9 UNAVOIDABLE DELAYS

   11

9.1  

   Unavoidable Delays    11

ARTICLE 10 GENERAL

   12

10.1  

   Notices    12

10.2  

   Benefit of Agreement    12

10.3  

   Assignment    13

10.4  

   Successors and Assigns    13

10.5  

   Confidentiality    13

10.6  

   Entire Agreement    13

10.7  

   Amendment    13

10.8  

   Severability    14

10.9  

   Further Assurances    14

10.10

   Waiver    14

10.11

   Counterparts    14

 

ii



--------------------------------------------------------------------------------

RIGHTS AND SERVICES AGREEMENT

THIS AGREEMENT is dated as of April 5, 2007.

BETWEEN:

TERRESTAR NETWORKS (CANADA) INC., a corporation incorporated under the laws of
the Province of Ontario (“TerreStar Canada”)

- and -

TERRESTAR NETWORKS INC., a corporation incorporated under the laws of the State
of Delaware (“TerreStar US”)

RECITALS:

 

A. TerreStar Canada is seeking and TerreStar US is willing to provide certain
rights and services to TerreStar Canada in respect of TerreStar Canada’s
business in Canada.

 

B. TerreStar US and TerreStar Canada wish to set forth the terms and conditions
under which these services will be provided.

THEREFORE in consideration of the mutual covenants contained herein the Parties
agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1 Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:

“2 GHz Authorizations” means all spectrum license and orbital slot
authorizations, including any ancillary or related authorizations, and such
other approvals that are needed or required to be held by TerreStar Canada in
order to conduct its business and to operate the Satellite System.

“2 GHz Obligations” means the obligations which TerreStar Canada must fulfil in
relation to its 2 GHz Authorizations, including the obligation to provide
benefits to public institutions within Canada in accordance with the terms and
conditions of the 2 GHz Authorizations.

“Agreement” means this Rights and Services Agreement and all instruments
amending this Agreement.

“Authorizations” means any of the Spectrum Licenses and satellite orbital slot
authorizations granted by Industry Canada to TerreStar Canada, and such other
approvals as are either currently held or required to be held by TerreStar
Canada in order to conduct its business and to operate the Satellite System.



--------------------------------------------------------------------------------

“Board” shall have the meaning set forth in Section 2.1 of this Agreement.

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Ottawa, Ontario are open for business
during normal banking hours.

“Commodity Taxes” means all commodity taxes, including but not limited to, all
sales, retail, use, goods and services, value added, excise and similar taxes
imposed, levied or assessed by any Government authority including penalties and
interest that may be imposed to the supplier, other than taxes in the nature of
a tax on income or capital.

“Cost Recovery Amount” means, in respect of a calendar quarter, an amount equal
to the total expenses of TerreStar US in providing the rights and services to
TerreStar Canada pursuant to this Agreement during that calendar quarter as
determined in accordance with U.S. generally accepted accounting principles
applied consistently in accordance with TerreStar US’s past practice plus a
margin of ten per cent on all such expenses.

“Effective Date” means the date this Agreement is made between the Parties.

“Expert Accountants” has the meaning set out in Section 5.3 hereof.

“Facilities” means the radio apparatus, switches, satellite(s), satellite
equipment, service and feeder links, 2GHz transceiver equipment, transponder and
any other equipment, including portions of any of the foregoing that form a part
of the Satellite System or the Replacement Satellite System, as the case may be.

“Indemnifying Party” shall have the meaning set forth in Section 7.1 of this
Agreement.

“Invoice” has the meaning set out in Section 5.2(b) hereof.

“Material Adverse Effect” means a material adverse effect in the properties,
business, prospects, operations, earnings, assets, liabilities or the condition
(financial or otherwise) of a Party.

“Network” means all radiocommunication transmission facilities owned or
controlled or to be owned or controlled by TerreStar Canada.

“Notice” shall have the meaning set forth in Section 10.1 of this Agreement.

“Parties” means TerreStar Canada and TerreStar US, and “Party” means any one of
them.

“Quarterly Forecast” has the meaning set out in Section 5.2 of this Agreement.

“Replacement Satellite System” means any 2 GHz mobile satellite system that will
be located in a Canadian orbital position and operated by TerreStar Canada in
accordance with the terms and conditions of the Authorizations and that is
intended to be a replacement to the Satellite System.

 

2



--------------------------------------------------------------------------------

“Satellite Capacity” means the satellite capacity of the Satellite System
including any capacity of any Replacement Satellite System in which TerreStar
Canada acquires an interest, as the case may be.

“Satellite System” means the 2 GHz mobile satellite system that will be located
in a Canadian orbital position and operated by TerreStar Canada in accordance
with the terms and conditions of the Authorizations and includes any expansion,
extension, alteration, reconfiguration or reduction of such Satellite System and
further includes any Replacement Satellite System in which TerreStar Canada
acquires an interest.

“Service Fees” has the meaning set forth in Section 5.1 of this Agreement.

“Shareholders Agreement” means the Shareholders Agreement, dated as of April 5,
2007, by and among TerreStar US, TerreStar Canada, TerreStar Networks Holdings
(Canada) Inc. and TMI Communications and Company, Limited Partnership (“TMI”).

“Spectrum Capacity” means the radio spectrum that has been granted by
Authorization to TerreStar Canada by Industry Canada for use in conjunction with
the Satellite System and any radio spectrum that may be granted by Authorization
to TerreStar Canada by Industry Canada in the future for use in conjunction with
TerreStar Canada’s Satellite System, or in conjunction with any Replacement
Satellite System in which TerreStar Canada acquires an interest.

“Spectrum Licenses” means the radio spectrum granted by Industry Canada to
TerreStar Canada from time to time.

“Term” has the meaning set forth in Section 6.1, 6.2 and 6.3 of this Agreement.

“Underlying Rights” means all interconnection agreements, building access
agreements, roof-top leases, easements, leases, licenses of occupation,
rights-of-way, permits or other similar rights held, owned or acquired, or which
shall be held, owned or acquired, by TerreStar Canada from third parties from
time to time in order to conduct its business and operate the Satellite System.

“US Authorizations” means the reservation of spectrum granted to TMI for a 2GHz
mobile satellite system pursuant to a letter of intent authorization reinstated
by the United States Federal Communications Commission (the “FCC”) on June 29,
2004, as modified, and any of the spectrum license and satellite orbital slot
authorizations granted by the FCC to TerreStar US, and such other approvals as
are required to be held by TerreStar US in order to operate the US Satellite
System.

“US Satellite System” means a 2 GHz mobile satellite system that will be located
in a United States orbital position and operated by TerreStar US in accordance
with the terms and conditions of the US Authorizations and includes any
expansion, extension, alteration, reconfiguration or reduction of such Satellite
System, and further includes any Replacement Satellite System in which TerreStar
Canada acquires an interest.

 

3



--------------------------------------------------------------------------------

1.2 Certain Rules of Interpretation

In this Agreement,

 

  (a) Business Day—Whenever any payment to be made or any action to be taken
under this Agreement is required to be made or taken on a day other than a
Business Day, such payment shall be made or action shall be taken on the next
Business Day following;

 

  (b) Calculation of Time—Unless otherwise specified, time periods within or
following which any payment is to be made or any act is to be done shall be
calculated by excluding the day on which the period commences and including the
day which ends the period and by extending the period to the next Business Day
following if the last day of the period is not a Business Day;

 

  (c) Consent—Whenever a provision of this Agreement requires an approval or
consent by a Party and notification of such approval or consent is not delivered
within the applicable time limit, then, unless otherwise specified, the Party
whose consent or approval is required shall be conclusively deemed to have
withheld its consent or approval;

 

  (d) Currency—Unless otherwise specified, all references to money amounts are
to United States currency;

 

  (e) Headings—The descriptive headings of Articles and Sections are inserted
solely for convenience of reference and are not intended as complete or accurate
descriptions of content and shall not be used to interpret the provisions of
this Agreement;

 

  (f) Singular, etc.—The use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such person or persons or circumstances as the
context otherwise permits;

 

  (g) Time—Time is of the essence in the performance of the Parties’ respective
obligations.

 

1.3 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its principles of conflicts of law that
would give effect to the application of the law of another jurisdiction. Each of
the Parties hereby irrevocably and unconditionally consents to submit to the
non-exclusive jurisdiction of the courts of the State of New York and of the
United States of America, in each case having jurisdiction over the County of
New York, for any litigation arising out of or relating to this Agreement, and
the transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by registered mail to its respective
address set forth in this Agreement shall be effective service of process for
any litigation brought against it in any such court. Each of the Parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated by
this Agreement in the courts of the State of New York or the United States of
America, in each case having jurisdiction over the County of New York, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation brought in any such court has
been brought in an inconvenient forum.

 

4



--------------------------------------------------------------------------------

1.4 Obligations as Covenants

Any obligation of a Party to this Agreement is deemed to be a covenant of that
Party.

ARTICLE 2

ENGAGEMENT

 

2.1 Engagement of TerreStar US

TerreStar US is hereby engaged to provide to TerreStar Canada the rights and
services set out in Article 4 of this Agreement, which the Board of Directors of
TerreStar Canada (the “Board”) or any officer or any member of senior management
of TerreStar Canada may request from time to time, subject to and upon the terms
and conditions of this Agreement.

ARTICLE 3

STANDARDS

 

3.1 Duties and Standards

TerreStar US shall discharge its duties under this Agreement in compliance with
all applicable laws, rules, regulations and Authorizations governing TerreStar
Canada and its business operations, as well as any agreements which TerreStar
Canada may have entered into relating to its Network or its business operations.
Subject to Section 11.2 of the Shareholders Agreement, in performing its
obligations under this Agreement, TerreStar US shall act in a manner that it
reasonably believes to be in or not opposed to the best interests of TerreStar
Canada, consistent with the standards set forth in this Agreement. Nothing in
this Agreement shall be construed as constituting TerreStar US an agent or
fiduciary of TerreStar Canada beyond the extent provided in, and as limited by,
this Agreement.

ARTICLE 4

RIGHTS AND SERVICES TO BE PROVIDED BY TERRESTAR US

 

4.1 Scope of Rights and Services Provided By TerreStar US

Senior management of TerreStar Canada and, ultimately, the Board shall be
responsible for the operation of TerreStar Canada and the Network. Upon the
request of TerreStar Canada, and subject to the limitations set out in
Section 4.5, TerreStar US shall provide to TerreStar Canada each of the services
set out below. Notwithstanding any other provision of this Agreement, TerreStar
US shall not be required to provide rights and services to TerreStar Canada
except to the extent that such rights and services are reasonably required by
TerreStar Canada in order to fulfil (i) TerreStar Canada’s 2 GHz Obligations in
Canada, or (ii) TerreStar Canada’s obligations to TerreStar US to provide
Satellite Capacity and Spectrum Capacity.

 

5



--------------------------------------------------------------------------------

4.2 Intellectual Property

TerreStar US shall, for the Term set out in Section 6.3 hereof, provide rights
pursuant to the intellectual property licenses set out in the Intellectual
Property License Agreement made between the Parties attached as Schedule “A” to
this Agreement, as amended from time to time.

 

4.3 Backup, Restoral and Emergency Capacity

In the event that TerreStar US develops, successfully launches and completes
in-orbit testing of a US Satellite System, subject to the operational capability
of such US Satellite System, it shall provide to TerreStar Canada for the Term
set out in Section 6.3 hereof, backup, restoral and emergency spectrum and
satellite capacity necessary to fulfil TerreStar Canada’s 2 GHz Obligations and
its obligations to TerreStar US, to provide Satellite Capacity and Spectrum
Capacity.

 

4.4 Consulting Services

TerreStar US shall provide the following services to TerreStar Canada for the
Term set out in Section 6.1 hereof:

 

  (a) provision of marketing advice and assistance regarding the products and
services to be offered and provided by TerreStar Canada in Canada pursuant to
the 2 GHz Obligations;

 

  (b) provision of technical advice and assistance regarding the engineering,
design, construction, operation, maintenance and repair of the Network;

 

  (c) provision of billing support, order processing, customer service support
and collection of receivables from customers in Canada pursuant to the 2 GHz
Obligations;

 

  (d) provision of information services, including advice and assistance
regarding TerreStar Canada’s computerized functions;

 

  (e) provision of advice and assistance regarding negotiating contracts,
issuing purchase orders and otherwise entering into agreements for the purchase,
lease, license or use of such properties, services and rights as may be
necessary or desirable for the operation of TerreStar Canada;

 

  (f) provision of finance administration services including monitoring and
preparation for payment of accounts payable, maintenance of bank relationships
and debt availability reporting, general cash flow reporting, and payroll
management; and

 

  (g) such other advice and assistance as TerreStar Canada may reasonably
request in connection with its business in Canada.

 

4.5 Restrictions on TerreStar US’ Authority

Any provision to the contrary in this Agreement notwithstanding, in the
provision of the services set out in Section 4.4 hereof, unless such action is
approved by the Board, TerreStar US shall not be authorized by TerreStar Canada
to do, or cause or permit to be done, any of the following on behalf of
TerreStar Canada:

 

  (a) lend money or guarantee debts of others, or assign, transfer, or pledge
any debts due TerreStar Canada, or release or discharge any debt due or
compromise any claim of TerreStar Canada, other than trade credit and advances
to employees in the ordinary course of business;

 

6



--------------------------------------------------------------------------------

  (b) invest in or otherwise acquire any debt or equity securities of any other
person, enter into any binding agreement for the acquisition of any interest in
any business entity or other person (whether by purchase of assets, purchase of
stock or other securities, merger, loan or otherwise), or enter into any joint
venture or partnership with any other person;

 

  (c) sell, assign, transfer, or otherwise dispose of, or hypothecate or
encumber in any way, any assets belonging to TerreStar Canada (other than the
disposal of assets or equipment in the ordinary course of business);

 

  (d) borrow money or negotiate or enter into other forms of financing for the
Network, including any capital lease, other than customer credit agreements with
persons who supply goods or services to the Network;

 

  (e) enter into any contract, agreement or other commitment or issue any
purchase order; or

 

  (f) institute, prosecute, defend, settle, compromise or discontinue any
material legal actions, proceedings and remedies which TerreStar Canada deems
necessary or advisable in connection with its assets and business.

ARTICLE 5

COMPENSATION

 

5.1 Consideration

In consideration for the services provided pursuant to this Agreement, TerreStar
Canada agrees to make payments to TerreStar US (the “Service Fees”) within ten
(10) Business Days after the date of each Invoice provided to TerreStar Canada
by TerreStar US, in an amount equal to the Cost Recovery Amount for the previous
quarter as set forth in the Invoice.

 

5.2 Forecast of Expenses and Invoices

 

  (a) TerreStar US will provide to TerreStar Canada at least 15 Business Days
prior to the first day of March, June, September and December in each year a
forecast (the “Quarterly Forecast”) of the total estimated expenses of TerreStar
US, as determined in accordance with U.S. generally accepted accounting
principles applied consistently in accordance with TerreStar US’s past practice,
anticipated to be incurred by TerreStar US in providing the rights and services
to TerreStar Canada pursuant to this Agreement during the following calendar
quarter.

 

7



--------------------------------------------------------------------------------

  (b) Within ten (10) Business Days after the end of each quarter, TerreStar US
shall provide to TerreStar Canada an invoice (“Invoice”) of its determination of
the Cost Recovery Amount during such quarter, together with a reconciliation to
the total estimated expenses contained in the Quarterly Forecast for such
quarter.

 

5.3 Dispute Resolution

In the event TerreStar Canada disagrees with the determination of the Cost
Recovery Amount contained in an Invoice for any given quarter, it shall so
notify TerreStar US in writing within ten (10) Business Days after the date of
such Invoice, which notice shall contain a detailed description of the amounts
being disputed and the reasons therefor. TerreStar Canada shall pay any amounts
contained in the Invoice that are not in dispute in accordance with Section 5.1
hereof. Should TerreStar Canada fail to notify TerreStar US of a disagreement
within such ten (10) Business Day period, the Cost Recovery Amount contained in
the Invoice shall be deemed to be final, binding and conclusive on the Parties
hereto. In the event of such a dispute the Parties shall use their commercially
reasonable efforts to settle any disputes or controversies relating to any
Invoice delivered pursuant to Section 5.2(b) hereof by mutual agreement and
TerreStar US shall cooperate with TerreStar Canada in connection with its review
of any disputed Invoice, including by providing TerreStar Canada reasonable
access to invoices and other information used in the preparation of such
disputed Invoice, to the extent permitted by applicable law. If the dispute or
controversy cannot be amicably resolved, any amounts in dispute shall be
submitted to mutually acceptable personnel from a national accounting firm not
otherwise engaged by either of the Parties (the “Expert Accountants”) to resolve
such matters, within the terms and conditions set forth herein, within thirty
(30) calendar days. The decision of the Expert Accountants shall be final and
binding on the Parties and each Party shall take all necessary steps to
implement such settlement. The costs incurred by the Expert Accountants shall be
split evenly between TerreStar Canada and TerreStar US. Until such time as any
such dispute is resolved, TerreStar US shall continue to provide the services
under this Agreement (until its termination) at the terms and conditions in
effect before such dispute arose unless otherwise agreed by the Parties. Within
five (5) Business Days of the decision of the Expert Accountants, TerreStar
Canada shall pay to TerreStar US the remaining portion, if any, determined to be
owed pursuant to the Invoice.

 

5.4 Sales Taxes

In addition to the Service Fees, TerreStar Canada shall pay all Commodity Taxes
payable in connection with the rights granted and services provided to TerreStar
Canada under this Agreement.

ARTICLE 6

TERM AND TERMINATION

 

6.1 Term

Except in respect of the services set forth in Sections 4.2 and 4.3, this
Agreement shall commence on the Effective Date, and, unless earlier terminated
in accordance with the provisions of Section 6.4, or renewed in accordance with
the provisions of Section 6.2, shall terminate on the fifth anniversary
following the Effective Date.

 

8



--------------------------------------------------------------------------------

6.2 Renewal

Except in respect of the services set forth in Sections 4.2 and 4.3, this
Agreement will be automatically renewed for additional one (1) year terms
commencing on the first day following the last day of the prior term, unless
TerreStar US gives notice to TerreStar Canada at least one hundred and twenty
(120) days prior to the expiration of the current term that it wishes to
terminate this Agreement on the expiration of the current term; provided that,
notwithstanding the foregoing, TerreStar US shall not be entitled to terminate
this Agreement where TerreStar Canada continues to have 2 GHz Obligations to
fulfil. During any renewal term, all the terms and conditions contained in this
Agreement shall continue, and all references in this Agreement to the term shall
be deemed to include any renewal term.

 

6.3 Extended Term for Section 4.2 and 4.3 Services

 

  (a) Notwithstanding the provisions of Sections 6.1 and 6.2, in the event that
TerreStar Canada requests TerreStar US to provide any of the services set forth
in Section 4.2, the term of this Agreement, as it relates to the services
described in Section 4.2, shall be as specified in the Intellectual Property
License Agreement made between the Parties attached as Schedule “A” to this
Agreement, as amended from time to time.

 

  (b) Notwithstanding the provisions of Sections 6.1 and 6.2, in the event that
TerreStar Canada requests TerreStar US to provide any of the services set forth
in Section 4.3, the term of this Agreement, as it relates to the services
described in Section 4.3, shall be five (5) years, and shall be automatically
renewed for an additional five (5) year term, unless one Party gives notice to
the other at least one hundred and twenty (120) days prior to the expiration of
the then current term that it wishes to terminate the Agreement as it relates to
the services described in Section 4.3 on the expiration of the current term.

 

  (c) During any term or renewal term described in this Section, all the terms
and conditions contained in this Agreement shall continue, and all references in
this Agreement to the term shall be deemed to include any extended term or
renewal term for services described in Sections 4.2 and 4.3.

 

6.4 Termination

 

  (a) Either Party shall be entitled to terminate this Agreement upon the
occurrence of an event of default which shall be considered to have occurred
upon the happening of one or more of the following:

 

  (i) a Party breaches any of its material obligations under this Agreement; or

 

  (ii) a Party is adjudicated to be insolvent or makes an assignment for the
benefit of creditors or in bankruptcy, or is declared bankrupt, or takes the
benefit of any legislation that may be in force for bankrupt or insolvent
debtors if the event is not cured within fifteen (15) Business Days after
written notice is provided by the other Party specifying the nature of the
alleged default.

 

9



--------------------------------------------------------------------------------

  (b) Notwithstanding Section 6.4(a)(i), if the event of default is not a breach
of a covenant to pay money and is of such a nature that it can be remedied but,
with reasonable diligence it will require more than fifteen (15) Business Days
to do so, then the Party will not be in default if it, immediately after
receiving notice of the breach, embarks on a diligent and continuous course of
remedial action.

 

  (c) For greater certainty, all of the rights and remedies under this Agreement
may be exercised alone or in any combination or order and are without prejudice
to any other remedies at law or in equity, in contract or in tort.

 

6.5 Survival

All obligations of TerreStar US or TerreStar Canada which, by their nature,
require performance or fulfillment following the expiry or sooner termination of
this Agreement including, for greater certainty, the provisions of Article 7,
Article 9 and Section 10.5 shall survive the expiry or sooner termination of
this Agreement.

ARTICLE 7

LIABILITY

 

7.1 Indemnity

Each Party (the “Indemnifying Party”) shall indemnify and save harmless the
other Party from and against all losses, claims, liabilities and costs suffered
by such other Party arising out of:

 

  (a) the breach of any term or obligation of the Indemnifying Party set out in
this Agreement;

 

  (b) the negligence or wilful misconduct of the Indemnifying Party in
connection with the subject matter of this Agreement

save and to the extent that the loss, claim, liability or cost suffered by the
other Party was caused by the negligence or wilful misconduct of the other
Party.

 

7.2 No Consequential or Special Damages

Notwithstanding anything to the contrary in this Agreement, neither Party will
be liable to the other for any indirect, incidental, special, punitive or
consequential damages, including but not limited to, loss of profits, revenue or
cost of capital, or claims of contractors, suppliers or customers, whether
foreseeable or not, arising out of any breach of this Agreement or any other
tort or other theory of liability.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

DELIVERY OF INFORMATION

 

8.1 Notice of Certain Events

 

  (a) Promptly and in any event within three (3) Business Days after either
Party has received notice or has otherwise become aware thereof, it shall give
to the other notice of

 

  (i) the commencement of any material proceeding or investigation against
TerreStar Canada or TerreStar US by or before any governmental body or in any
court or before any arbitrator which would be likely to have a Material Adverse
Effect on itself or the other Party, or on its ability to perform its
obligations under this Agreement; and

 

  (ii) the occurrence or non-occurrence of any event:

 

  (A) which constitutes, or which with the passage of time or giving of notice
or both would constitute, a default by TerreStar Canada or TerreStar US under
this Agreement or under any other material agreement to which TerreStar Canada
or TerreStar US is a party or by which its properties may be bound; and

 

  (B) would be likely to have a Material Adverse Effect on TerreStar US or
TerreStar Canada, or on either Party’s ability to perform its obligations under
this Agreement, giving in each case the details thereof and specifying the
action being taken or proposed to be taken with respect thereto.

 

  (b) Promptly upon receipt thereof, one Party shall deliver to the other Party
copies of any material notice or report regarding any licence or permit from the
grantor of such licence or permit or from any governmental authority regarding
the Network or the business of such Party.

ARTICLE 9

UNAVOIDABLE DELAYS

 

9.1 Unavoidable Delays

Except in the case of money to be paid pursuant to this Agreement, neither of
the Parties will be liable for non-performance or defective or late performance
of any of its obligations under this Agreement to the extent and for such
periods of time as such non-performance, defective performance or late
performance is due to reasons outside such Party’s control, including acts of
God, war (declared or undeclared), acts (including failure to act) of any
governmental authority, riots, revolutions, fire, floods, explosions, sabotage,
nuclear incidents, lightning, weather, earthquakes, storms, sinkholes,
epidemics, strikes, or delays of suppliers or subcontractors for the same
causes. Neither Party shall be required to settle any labour dispute in any
manner which is deemed by that Party to be less than totally advantageous in
that Party’s sole discretion.

 

11



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL

 

10.1 Notices

Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (in this Section referred to as
a “Notice”) shall be in writing and shall be sufficiently given if delivered, or
if sent by prepaid registered mail or if transmitted by facsimile or other form
of recorded communication tested prior to transmission to such Party:

 

  (a) in the case of a Notice to TerreStar Canada at:

c/o BCE Inc.

Bureau 3700

1000 de la Gauchetière Ouest

Montréal, Québec

H3B 4Y7

Attention: Vice President, General Counsel

Fax: (514) 391-8389

 

  (b) in the case of a Notice to TerreStar US at:

TerreStar Networks Inc.

One Discovery Place

12010 Sunset Hills Road

Sixth Floor

Reston, VA

20190

Attention: General Counsel

Fax: (703) 476-7143

or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section. Any Notice delivered to the Party to whom it is addressed as provided
above shall be deemed to have been given and received on the day it is so
delivered at such address, provided that if such day is not a Business Day then
the Notice shall be deemed to have been given and received on the next Business
Day. Any Notice sent by prepaid registered mail shall be deemed to have been
given and received on the fifth Business Day following the date of its mailing.
Any Notice transmitted by facsimile or other form of recorded communication
shall be deemed given and received on the first Business Day after its
transmission.

 

10.2 Benefit of Agreement

This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

10.3 Assignment

TerreStar US shall have the right to assign this Agreement, including its rights
and obligations under this Agreement, without the consent of TerreStar Canada.
TerreStar US shall also have the unrestricted right to assign this Agreement, or
any of its rights under this Agreement, upon written notice to TerreStar Canada,
to any lender as collateral security in connection with any financing
arrangement of TerreStar US, provided that TerreStar US shall remain responsible
for performance of its responsibilities under this Agreement.

 

10.4 Successors and Assigns

Except as otherwise specifically provided in this Agreement, the covenants,
terms and conditions contained in this Agreement shall apply to and bind and
enure to the benefit of the Parties and their respective successors and
permitted assigns.

 

10.5 Confidentiality

 

  (a) The Parties will treat as confidential this Agreement and all information
provided by one Party to the other will be kept in the strictest confidence and
will only be disclosed as required by a Court of competent jurisdiction or to
the directors, officers, employees, agents, professional advisors and lenders of
the receiving Party that have a bona fide need to know the information and who
have been advised of the confidentiality obligations of this Agreement. The
foregoing restriction does not apply to any information which is or becomes
generally available to the public or which is known to such person prior to its
receipt of the information from the other Party or which was obtained from any
third party who obtained the information lawfully, and under no obligation of
secrecy. The foregoing restriction does not apply to the extent disclosure is
required by law or by the applicable regulations or policies of any governmental
authority or other regulatory agency of competent jurisdiction or any stock
exchange.

 

  (b) To the extent that any information about identifiable individuals is
provided by TerreStar Canada to TerreStar US pursuant to this Agreement,
TerreStar US agrees to treat such information in accordance with the standards
of the Personal Information Protection and Electronic Documents Act c.5,
Statutes of Canada 2000, and to grant to TerreStar Canada a right of reasonable
inspection to ensure that such standards are met.

 

10.6 Entire Agreement

This Agreement and the Schedules attached to this Agreement embody the complete
agreement and understanding between the Parties with respect to the subject
matter of this Agreement and supersede and pre-empt any prior understandings,
agreements, or representations by or among the Parties, written or oral, which
may have related to the subject matter of this Agreement in any way.

 

10.7 Amendment

This Agreement may not be amended except by a writing signed by each of the
Parties.

 

13



--------------------------------------------------------------------------------

10.8 Severability

If any provision of this Agreement or the application thereof to any person or
circumstance shall for any reason or to any extent be invalid or unenforceable,
the remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby, but, rather, shall be
enforced to the extent permitted by law. Furthermore, in lieu of such an
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid or
enforceable.

 

10.9 Further Assurances

The Parties agree that they will take all such further actions and execute and
deliver all such further instruments and documents as may be required in order
to give effect to the agreements set forth in this Agreement.

 

10.10 Waiver

No failure or delay on the part of the Parties or any of them in exercising any
right, power or privilege hereunder, nor any course of dealing among the Parties
or either of them shall operate as a waiver of any such right, power or
privilege nor shall any single or partial exercise of any such right, power or
privilege preclude the simultaneous or later exercise of any other right, power
or privilege. The rights and remedies herein expressly provided are cumulative
and are not exclusive of any rights or remedies which the Parties or either of
them would otherwise have.

 

10.11 Counterparts

This Agreement may be executed by one or more of the Parties in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same Agreement.

[Remainder of page intentionally left blank. Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

 

TERRESTAR NETWORKS (CANADA) INC. By:  

/s/ Steven Nichols

Name:   Steven Nichols Title:   Executive Vice President, Operations TERRESTAR
NETWORKS INC. By:  

/s/ Robert H. Brumley

Name:   Robert H. Brumley Title:   President and Chief Executive Officer

[Signature page to Rights and Services Agreement dated April 5, 2007]

 

15